Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                        Sep 17 2012, 8:49 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
case.                                                           court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY G. RAFF                                 GREGORY F. ZOELLER
Deputy Public Defender                          Attorney General of Indiana
Fort Wayne, Indiana
                                                NICOLE M. SCHUSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SARAH L. THOMPSON,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 02A04-1204-CR-176
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                            Cause No. 02D05-1109-FC-281



                                    September 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Sarah L. Thompson appeals her conviction for battery as a class C felony. 1

Thompson raises one issue which we revise and restate as whether the evidence is

sufficient to support her conviction. We affirm.

       The facts most favorable to the conviction follow. On May 10, 2011, Patricia

Newmon woke up at approximately 6:30 a.m. to the sound of Thompson’s lawn mower.

Newmon made breakfast and went out to her porch to sit on her porch steps. Newmon

told Thompson that she should not be mowing her yard at 6:30 a.m. Thompson stopped

mowing her yard and headed toward Newmon. Newmon put her head down for a minute

because she thought “well here she comes” and had no idea that Thompson was going to

put her hands on Newmon. Transcript at 23. Thompson then picked Newmon up and

slammed her down on the concrete which rendered Newmon unconscious. Thompson

then stomped her leg down. When Newmon regained consciousness, someone was trying

to help her up and another neighbor was calling the police.

       Newmon suffered a broken hip as a result of the incident which required surgery

and she remained in the hospital for six days. After Newmon returned home, she heard

Thompson state to an individual that she “kicked [Newmon’s] f------ ass.” Id. at 30.

       On September 28, 2011, the State charged Thompson with battery as a class C

felony. At trial, Newmon and Keith Maydwell, a passerby, testified to the foregoing

facts. Maydwell testified that he was in the area and “saw a little lady sittin [sic] a [sic]

porch and then [he] saw [Thompson] come across and snatch her off the porch and the

[sic] were having words and, and she kinda put a stomp move down on her and cut back

       1
           Ind. Code § 35-42-2-1 (Supp. 2009) (subsequently amended by Pub. L. No. 114-2012, § 137
(eff. July 1, 2012)).
                                                2
through the yard.” Id. at 50. Maydwell also testified that Thompson was the aggressor

and that Newmon “looked like kinda [sic] got her by surprise or whatever but it didn’t

look like she was aggressive.” Id. at 59.

       Thompson testified that at one point she called the police to ask them if there was

a certain time that she needed to cut her grass in the morning because if she “didn’t call

and [she] cut[s] her grass it’s gonna be a problem,” and the police told her “usually

between seven (7) or sometime eight (8) o’clock.” Id. at 66. According to Thompson’s

testimony, she had a conversation with a police officer regarding a complaint of the noise

level involved in mowing her lawn and the officer told her to wait to mow. Thompson

then went over to Newmon and said: “[W]hy would you call the Police on me? Who

does that? You need to mind yourself [sic] own business.” Id. at 71. Newmon called

Thompson “n-----s and b-----s.”      Id.    Thompson also testified that she leaned into

Newmon to ask a question, that Newmon stood up and pushed her, and that she then

pushed Newmon back and went into her house.

       The jury found Thompson guilty as charged. The court sentenced Thompson to

four years in the Department of Correction.

       The issue is whether the evidence presented was sufficient to support Thompson’s

conviction. When reviewing claims of insufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817

(Ind. 1995), reh’g denied. Rather, we look to the evidence and the reasonable inferences

therefrom that support the verdict. Id. We will affirm the conviction if there exists

evidence of probative value from which a reasonable trier of fact could find the defendant

                                              3
guilty beyond a reasonable doubt. Id. The uncorroborated testimony of one witness is

sufficient to sustain a conviction. Ferrell v. State, 565 N.E.2d 1070, 1072-1073 (Ind.

1991). “Because intent is a mental function and usually must be determined from a

person’s conduct and resulting reasonable inferences, the element of intent may properly

be inferred from circumstantial evidence.” Beatty v. State, 567 N.E.2d 1134, 1139 (Ind.

1991).

          The offense of battery as a class C felony is governed by Ind. Code § 35-42-2-1,

which provides that “[a] person who knowingly or intentionally touches another person in

a rude, insolent, or angry manner commits battery, a Class B misdemeanor. However,

the offense is . . . a Class C felony if it results in serious bodily injury to any other person

. . . .” According to Ind. Code § 35-41-2-2, a person “engages in conduct ‘intentionally’

if, when he engages in the conduct, it is his conscious objective to do so,” and a person

“engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a

high probability that he is doing so.” Thus, to convict Thompson of battery as a class C

felony, the State needed to prove that Thompson knowingly or intentionally touched

Newmon in a rude, insolent, or angry manner, and that Newmon suffered serious bodily

injury.

          Thompson points to her own testimony and argues that “[t]here is no indication

that Thompson intended to hurt Newmon” and that “Thompson pushed [Newmon] in

response to being pushed herself and the evidence is insufficient to establish that she

knowingly or intentionally battered Newmon.” Appellant’s Brief at 4. The State argues



                                               4
the nature of the attack sufficiently demonstrates that Thompson knowingly battered

Newmon.

       With respect to Thompson’s argument regarding intent, the record reveals that

Newmon had her head down and had no idea that Thompson was going to put her hands

on Newmon, that Thompson picked Newmon up and slammed her down on the concrete

rendering Newmon unconscious, and that Thompson then stomped her leg down. Based

upon our review of the record, we conclude that evidence of probative value exists from

which the jury could have found Thompson possessed the requisite intent. See Mann v.

State, 895 N.E.2d 119, 121-122 (Ind. Ct. App. 2008) (holding that a reasonable jury

could have concluded beyond a reasonable doubt that the defendant acted knowingly

when he kicked the victim while the victim was lying on the floor).

       To the extent that Thompson argues that she acted in self-defense, we observe that

self-defense is governed by Ind. Code § 35-41-3-2. A valid claim of self-defense is legal

justification for an otherwise criminal act. Wilson v. State, 770 N.E.2d 799, 800 (Ind.

2002). In order to prevail on a self-defense claim, a defendant must demonstrate he was

in a place he had a right to be; did not provoke, instigate, or participate willingly in the

violence; and had a reasonable fear of death or great bodily harm. Id. The amount of

force a person may use to protect herself depends on the urgency of the situation.

Harmon v. State, 849 N.E.2d 726, 730-731 (Ind. Ct. App. 2006). However, if a person

uses “more force than is reasonably necessary under the circumstances,” her self-defense

claim will fail. Id. at 731; see also Hollowell v. State, 707 N.E.2d 1014, 1021 (Ind. Ct.

App. 1999) (“Where a person has used more force than necessary to repel an attack the

                                             5
right to self-defense is extinguished, and the ultimate result is that the victim then

becomes the perpetrator.”).

       When a defendant claims self-defense, the State has the burden of disproving at

least one of the elements beyond a reasonable doubt. Wilson, 770 N.E.2d at 800. If a

defendant is convicted despite her claim of self-defense, we will reverse only if no

reasonable person could say that self-defense was negated by the State beyond a

reasonable doubt.     Id. at 800-801.     A mutual combatant, whether or not the initial

aggressor, must declare an armistice before he or she may claim self-defense. Id. at 801

(citing Ind. Code § 35-41-3-2(e)(3) (“[A] person is not justified in using force if . . . the

person has entered into combat with another person or is the initial aggressor unless the

person withdraws from the encounter and communicates to the other person the intent to

do so and the other person nevertheless continues or threatens to continue unlawful

action.”)).2 The standard of review for a challenge to the sufficiency of the evidence to

rebut a claim of self-defense is the same as the standard for any sufficiency of the

evidence claim.     Id.   We neither reweigh the evidence nor judge the credibility of

witnesses. Id. If there is sufficient evidence of probative value to support the conclusion

of the trier of fact, then the verdict will not be disturbed. Id.

       Based upon Newmon’s testimony, Thompson was the initial and only aggressor.

Likewise, Maydwell, the passerby, testified that Thompson snatched Newmon off the

porch, that Thompson was the aggressor, and that Newmon looked like she was surprised

and did not look aggressive. Based upon the record, we conclude that the State presented

       2
         Ind. Code § 35-41-3-2 was subsequently amended. See Pub. L. No. 161-2012, § 1 (eff. March
20, 2012).
                                                6
evidence of a probative nature from which a reasonable trier of fact could have found that

Thompson did not validly act in self-defense and that she was guilty of battery as a class

C felony.    See Rodriguez v. State, 714 N.E.2d 667, 670-671 (Ind. Ct. App. 1999)

(holding that sufficient evidence existed to rebut the defendant’s claim of self-defense),

trans. denied.

       For the foregoing reasons, we affirm Thompson’s conviction for battery as a class

C felony.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                            7